Per Curiam : The only ground upon which appellant seeks to have the judgment herein reversed is, that the rule of the Superior Court of Cook county, commonly called the five day rule, is an invalid rule. The bill of exceptions shows that defendant below (appellant) moved the court to disregard the rule and to refuse to apply it in this case, and that the court denied the motion and proceeded with the trial, but the bill of exceptions does not show that the cause had not at that time been reached on the regular call of the docket. Unless this be shown it does not appear that the ruling of the court as to the five day rule was at all material to the rights of the appellant. For aught that appears' the cause was not tried until it was reached on the regular call. The judgment of the court below must be affirmed. Judgment affirmed.